569 N.W.2d 525 (1997)
224 Mich. App. 597
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Marcus HARRIS, a/k/a Chris Thomas, Defendant-Appellant.
Docket No. 196159.
Court of Appeals of Michigan.
Submitted June 11, 1997, at Grand Rapids.
Decided July 18, 1997, at 9:05 a.m.
Released for Publication October 8, 1997.
*526 Frank J Kelley, Attorney General, Thomas L. Casey, Solicitor General, Tony D. Tague, Prosecuting Attorney, and Alisa M Nystrom, Assistant Prosecuting Attorney, for People.
State Appellate Defender by Sherrie P. Guess, for Defendant-Appellant on appeal.
Before REILLY, P.J., and HOOD and MURPHY, JJ.
PER CURIAM.
Defendant pleaded guilty of possession with intent to deliver less than fifty grams of cocaine, M.C.L. § 333.7401(2)(a)(iv); M.S.A. § 14.15(7401)(2)(a)(iv), and was sentenced to 2½ to 20 years' imprisonment under the name of "Chris Thomas," which had been provided by defendant. More than one year later, an employee of the Department of Corrections sent a letter to the trial court stating that a consecutive sentence should have been imposed because defendant was on escape status from the Department of Corrections at the time of the instant offense. The trial court, upon learning that the Department of Corrections believed that defendant's true identity was "Marcus Harris," forwarded the letter to the prosecutor's office for review. The prosecutor subsequently moved for resentencing, alleging that defendant was, in fact, "Marcus Harris." Following an evidentiary hearing, the trial court found that defendant's true identity was "Marcus Harris" and that "Marcus Harris" had a prior criminal record and was on escape status from the Department of Corrections when he committed the instant offense. Further, the trial court held that the sentence that had been imposed for this offense was invalid because it was based on inaccurate information and did not comport with the requirements of the law. After affording defendant a resentencing hearing, the trial court resentenced defendant to *527 eight to twenty years' imprisonment, to be served consecutively to the sentences that defendant was then serving in prior cases. Defendant appeals as of right. We affirm.
Defendant first contends that the trial court lacked jurisdiction to order resentencing. We consider this question de novo because a question of law is involved. People v. Medlyn, 215 Mich.App. 338, 340, 544 N.W.2d 759 (1996). In so doing, we find that the trial court erred in looking to MCR 2.612(C)(3) as authority for it to order resentencing at any time on the basis of its finding that defendant had committed a fraud on the court relative to his true identity. Pursuant to MCR 6.001(D), we hold that MCR 2.612(C)(3) is inapplicable to resentencing issues because MCR 6.429(A) governs the issue whether the trial court can correct the sentence.
However, the trial court reached the right result because MCR 6.429(A) gave the trial court authority to correct an invalid sentence. People v. Miles, 454 Mich. 90, 96, 559 N.W.2d 299 (1997). A sentence may be invalid no matter who is benefited by the error, because sentencing not only must be tailored to each defendant, but also must satisfy society's need for protection and interest in maximizing the offender's rehabilitative potential. Id., p. 98, 559 N.W.2d 299. In the case at bar, resentencing was ordered because the original sentence did not comport with the requirements of the law and was based on inaccurate information regarding the defendant's criminal background. Our Supreme Court has repeatedly held that a sentence based on inaccurate information is invalid. Id, p. 96, 559 N.W.2d 299. Therefore, the threshold requirement of MCR 6.429(A) that a sentence be invalid was satisfied in the case at bar.[1] The material question, thus, becomes whether there was any time restriction that precluded the trial court from exercising its authority to correct the sentence.
We do not agree with defendant's argument that the trial court's authority to order resentencing ended when the appeal period for the original sentence expired. In this regard, we note that MCR 6.429(B) and (C), as amended effective April 1, 1996, set forth procedures for parties to preserve certain issues for appeal, to move for resentencing, and to seek relief from the judgment pursuant to subchapter 6.500. In the case at bar, the trial court expressed concern regarding whether the failure of a party to file a motion for resentencing within the forty-two-day time limit for a motion for resentencing in MCR 6.429(B) would preclude it from exercising its authority to resentence defendant.
However, a motion for resentencing is not a condition precedent for a trial court to correct an invalid sentence under MCR 6.429(A), although a defendant's right to due process must be satisfied. See e.g., Miles, supra. Further, MCR 6.429(A) does not set time limits with respect to a trial court's authority to correct an invalid sentence.
If the language of the court rule is clear, this Court should apply it as written. Bruwer v. Oaks (On Remand), 218 Mich. App. 392, 397, 554 N.W.2d 345 (1996). There being no time restrictions specified in MCR 6.429(A), we decline to construe this court rule as containing a jurisdictional time limitation. Therefore, there was no impediment relative to the time of the trial court's decision in the case at bar that would preclude it from ordering a resentencing pursuant to MCR 6.429(A).
Further, we find that defendant's reliance on People v. Fox, 312 Mich. 577, 20 N.W.2d 732 (1945), to argue that the trial court's correction of a sentence would infringe upon the Governor's exclusive power to commute a sentence, once part of the sentence has been served, is misplaced. Our Supreme Court's concern in Fox was that a trial court was amending a valid sentence. This concern is not implicated where a trial court corrects an invalid sentence and the facts do not involve any executive commutation *528 of the original sentence. See People v. Lamb (After Remand), 201 Mich.App. 178, 506 N.W.2d 7 (1993). Hence, given the particular facts of this case, we hold that the trial court was not precluded from exercising its authority under MCR 6.429(A) to correct defendant's invalid sentence.
Defendant next contends that he is entitled to resentencing. We disagree. Resentencing requires a showing that a sentence is invalid. In re Jenkins, 438 Mich. 364, 369, n. 3, 475 N.W.2d 279 (1991). In the case at bar, neither the trial court's explanation for the sentence, the presumption of vindictiveness that arises when a court imposes an increased sentence at a resentencing hearing, nor the principle of proportionality provides a basis for holding that the sentence of eight to twenty years' imprisonment is invalid. People v. Adams, 430 Mich. 679, 425 N.W.2d 437 (1988); People v. Mazzie, 429 Mich. 29, 413 N.W.2d 1 (1987); People v. Dukes, 189 Mich.App. 262, 266, 471 N.W.2d 651 (1991).
Affirmed.
NOTES
[1]  It is the invalidity of the sentence in the case at bar that distinguishes it from this Court's recent decision in People v. Wybrecht, 222 Mich.App. 160, 564 N.W.2d 903 (1997), where this Court reversed the trial court's order granting resentencing. This Court held that a trial court only has authority to order resentencing under MCR 6.429(A) if the original sentence is invalid.